Citation Nr: 0740082	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for colitis as 
secondary to service-connected diabetes mellitus for accrued 
purposes.  

2.  Entitlement to service connection for diabetic 
retinopathy for accrued purposes.  

3.  Entitlement to service connection for hepatitis C for 
accrued purposes.  

4.  Entitlement to service connection for a thyroid disorder 
for accrued purposes.  

5.  Entitlement to service connection for a cardiovascular 
disorder for accrued purposes.  

6.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for accrued 
purposes.  

7.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus for accrued purposes.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  He died in February 2004, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), is 
applicable to the appellant's accrued benefits claim.

While a letter addressing the VCAA was mailed to the veteran 
in April 2004, the letter does not satisfy the notification 
requirements of the VCAA and the pertinent implementing 
regulation as they pertain to her accrued benefits claim.  In 
particular, this letter addresses the appellant's death and 
DIC claims, but not her accrued benefits claim.

While there is some notice in ratings and a statement of the 
case, post-decisional documents cannot satisfy the notice 
requirements set out above, and the Board can not cure the 
defect.

On remand, the appellant should be provided with VCAA 
compliant letter addressing her claim for accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the 
appellant and her representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) as they pertain to her 
claim for a higher level of accrued 
benefits, to include notice that she 
should submit any pertinent evidence in 
her possession, and the notice specified 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ should provide subsequent due 
process indicated to include obtaining 
any evidence to which reference is made 
that might be pertinent.  The matter 
should then be readjudicated de novo so 
as to cure any defect in the prior lack 
of notice.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review following applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



